DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 5 and 8 are rejected under 35 U.S.C. 112(b).
Claims 1-8 are rejected under 35 U.S.C. 103.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a text information acquisition unit configured to, through execution of specified filtering processing on published information published on a specified medium, acquire, as text information associated with a specified field, first language text information including text information written in a specified first language and second language text information including text information written in one or more second languages other than the specified first language; a translated text information creation unit a mixed text information creation unit configured to create mixed text information by combining the translated text information with the first language text information such that the translated text information forms an additional part of the first language text information; and a database creation unit configured to create a database for a search by executing extraction processing for extracting sensitivity information from the mixed text information and noise removal processing for removing, from the mixed text information, noise information that is to become noise, and subsequently, associating the sensitivity information with the mixed text information in which the noise information is removed” in claim 1.
“a search unit configured to search the database”, in claims 3-8.
a display unit configured to display”, in claims 3-8
“a categorization unit configured to categorize the sensitivity information” in claims 3, 4, 6, and 7.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite limitations that have been interpreted under 35 U.S.C. 112(f) but the specification does not describe the claimed invention in sufficient 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation ““a text information acquisition unit, a translated text information creation unit, a mixed text information creation unit, a database creation unit, a search unit, a display unit (claims 3-8) and a categorization unit (claims 3, 4, 6 and 7)” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 5 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5 and 8 recite “display a related word corresponding to the selected piece of sensitivity information, and - 24 -information stored in the database and corresponding to the selected piece of sensitivity information.” This limitation is worded in a convoluted manner and as such, it is not clear what is being claimed. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Qiao (US 2013/0018874) and Gachot et al. (“The SYSTRAN NLP Browser: An Application of Machine Translation Technology in Multilingual Information Retrieval”, Pub. 1996).

claim 1, Qiao, in the analogous field of sentiment analysis systems, teaches a text information acquisition unit configured to, through execution of specified filtering processing on published information published on a specified medium, acquire, as text information associated with a specified field , first language text information including text information (Qiao: the sentiment data may be stored in sentiment index or database 230 in one embodiment. Sentiment database 230 may include one or more data structures (e.g., 400, 500, 600A, 600B, 600C, 700A, 700B, 800A, 800B, 900, 1000, some combination thereof, etc.), FIG. 2-10 and ¶ [0042]; The sentiment data may be determined from a plurality of documents or sources, ¶ [0062], including at least a first text information).¶ [0043] (discussing associating sentiment “very good” with specified field of weather.)
and a database creation unit configured to create a database for a search (Qiao: the sentiment data may be stored in sentiment index or database 230 in one embodiment. Sentiment database 230 may include one or more data structures (e.g., 400, 500, 600A, 600B, 600C, 700A, 700B, 800A, 800B, 900, 1000, some combination thereof, etc.), FIG. 2-10 and ¶ [0042]; The sentiment data may be determined from a plurality of documents or sources, ¶ [0062], including at least a first text information.) by executing extraction processing for extracting sensitivity information from the [text information] (Qiao: FIGS. 1A, 1B and 1C show a flowchart of computer-implemented process 100 for automatically generating sentiment data.  As shown in FIG. 2, analysis component 220 may analyze sentiment associated with at least one document 210 (or at least one portion thereof) to generate data associated with the []
 and subsequently, associating the sensitivity information with the [text information] (Qiao: FIG. 4 shows exemplary data structure 400 including sentiment data (e.g., data associated with sentiment of one or more portions of at least one document, ¶ [0058]).  

However, Qiao does not teach first language text information written in a specified first language and second language text information including text information written in one or more second languages other than the specified first language; a translated text information creation unit configured to create translated text information by translating the second language text information into text information written in the specified first language using a specified translation technique; a mixed text information creation unit configured to create mixed text information by combining the translated text information with the first language text information such that the translated text information forms an additional part of the first language text information and noise removal processing for removing, from the mixed text information, noise information that is to become noise.

Gachot et al., in the analogous field of multilingual search systems, teaches first language text information written in a specified first language and second language text information including text information written in one or more second languages other than the specified first language; a translated text information creation unit configured to create translated text information by translating the second language text information into text information written in the specified first language using a specified translation technique; a mixed text information creation unit configured to create mixed text information by combining the translated text information with the first language text information such that the translated text information forms an additional part of the first language text information (Gachot et al.: Multilingual information retrieval, referred to as retrieval of text in one language, based on queries in another, Section 1; The SYSTRAN NLP Browser, is a multilingual information retrieval tool, Section 2.1; The Components The NLP Browser consists of two parts: document pre-processor and browser. The pre-processor works on documents separately from the query and retrieval process. Pre-processing of documents results in a searchable file which contains detailed information on the morphological, syntactic, and semantic level, as well as information on the output translation. Documents are automatically parsed and translated by SYSTRAN machine translation systems. The parse information is an intermediate product of the translation process which is ordinarily discarded. However, the pre-processor captures this information and stores it in a condensed format. Figure 1 gives an overview of the system, see Section 2.2.3);
and noise removal processing for removing, from the mixed text information, noise information that is to become noise (Gachot et al.: The Components The NLP Browser consists of two parts: document pre-processor and browser, Section 2.2.3).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Qiao with that of Gachot et al. and to combine the sentiment database creation apparatus with a system that translates documents in multiple languages for use in a search system. By doing so, a user is able to search and retrieve information that is originally in a different language than the user’s target language (Gachot et al., Section 1). Furthermore, an information retrieval system that goes beyond simple Boolean word matching can profit from an engine with knowledge and understanding of the language to be searched and also of the language preferred by the user. There are various levels of knowledge, but machine translation certainly has to deal with a number of them, such as detailed lexical and grammatical information on words, ambiguities, the structure of sentences, as well as syntactic and semantic functioning of their components. This is useful information for any attempt to automate language analysis. Text understanding (such as sentiment analysis) is the area where machine translation can make the greatest contribution (Gachot et al., Section 3).

Regarding claim 3, the combination of Qiao and Gachot et al. teaches the database creation apparatus according to claim 1, as shown prior. Qiao further teaches a database storage unit configured to store the database; a search unit configured to search the database, stored in the database storage unit (Qiao: Computer System Platform, ¶ [0167]-[0174]), based on a specified keyword associated with the specified field (Qiao: data associated with sentiment of one or  a categorization unit configured to categorize the sensitivity information in a result of the search by the search unit into a plurality of categories of sensitivity information (Qiao: the sentiment data (e.g., 1340) may be generated by the sentiment component., sentiment data may be at least one score, at least one category, at least one degree, at least one classification, etc., ¶ [0112]); and a display unit configured to display the plurality of categories of sensitivity information such that the plurality of categories of sensitivity information are each colored in a corresponding one of mutually different colors (Qiao: a green image may be displayed as the background of region 1650 to indicate a positive sentiment score, a red image may be displayed as the background of region 1670 to indicate a negative sentiment score, see FIG. 1600B and ¶ [00141]).  

Regarding claim 4, the combination of Qiao and Gachot et al. teaches the database creation apparatus according to claim 1, as shown prior. Qiao further teaches a database storage unit configured to store the database; a search unit configured to search the database, stored in the database storage unit (Qiao: Computer System Platform, ¶ [0167]-[0174]), based on a specified keyword associated with the specified field (Qiao: data associated with sentiment of one or more portions of at least one document may be accessed from a database using data associated with a search, ¶ [0041]; a query (e.g., "Toyota Land Cruiser"), ¶ [0115]); a categorization unit configured to categorize the sensitivity information in a result of the search by the search unit into a plurality of layers of categories of sensitivity information from a highest layer up to a lowest layer (Qiao: the sentiment data (e.g., 1340) may be generated by the sentiment component., sentiment data may be at least one score, at least one category, at least one degree, at least one classification, etc., ¶ [0112]; a category (e.g., positive, negative, neutral, etc.), ¶ [0047]); and a display unit configured to display the plurality of layers of categories of sensitivity information on a layer-by-layer basis in order from the highest layer to the lowest layer (Qiao: FIG. 14A depicts a user interface displaying the categories of sentiment “Positive” “Negative” and “Neutral”).  

Claims 2, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Qiao (US 2013/0018874), Gachot et al. (“The SYSTRAN NLP Browser: An Application of Machine Translation Technology in Multilingual Information Retrieval”, Pub. 1996) and Kumar et al. (US 2018/0067935).

Regarding claim 2, the combination of Qiao and Gachot et al. teaches the database creation apparatus according to claim 1, as shown prior. 
However, the combination of Qiao and Gachot et al. does not teach wherein, in the noise removal processing, in a case where a specified noun associated with the specified field is included in the mixed text information, when a part of speech following the specified noun is other than a case particle that is any one of a nominative case, an objective case, and a possessive case, a part of the mixed text information including the specified noun is removed as the noise information.
Kumar et al., in the analogous field of information retrieval, teaches wherein, in the noise removal processing, in a case where a specified noun associated with the specified field is included in the mixed text information, when a part of speech following the specified noun is other than a case particle that is any one of a nominative case, an objective case, and a possessive case, a part of the mixed text information including the specified noun is removed as the noise information (Kumar et al.: Bigram_filter_list: list of bi-grams which are noise and should be removed. These include Remove bigrams where one word is in Adjective_list and another word in Special_ noun_list, Remove bigrams where one word is in Adverb_list and another word in Special_ noun_list, Remove bigrams where one word is in Verb_list and another word in Special_ noun_list, ¶ [0038], [0043] – [0045]). The examiner notes that the words following the specified noun in these examples are verbs and adjectives and thus not one of a nominative, objective or possessive case.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Qiao and Gachot et al. with that of Kumar et al. and to remove text including a specified noun not followed by a nominative case, an objective case, or a possessive case. By doing so, the search system can improve precision of retrieval.

Regarding claim 6, the combination of Qiao, Gachot et al., and Kumar et al. teaches the database creation apparatus according to claim 2, as shown prior. Qiao a database storage unit configured to store the database; a search unit configured to search the database, stored in the database storage unit (Qiao: Computer System Platform, ¶ [0167]-[0174]), based on a specified keyword associated with the specified field (Qiao: data associated with sentiment of one or more portions of at least one document may be accessed from a database using data associated with a search, ¶ [0041]; a query (e.g., "Toyota Land Cruiser"), ¶ [0115]); a categorization unit configured to categorize the sensitivity information in a result of the search by the search unit into a plurality of categories of sensitivity information (Qiao: the sentiment data (e.g., 1340) may be generated by the sentiment component, sentiment data may be at least one score, at least one category, at least one degree, at least one classification, etc., ¶ [0112]); and a display unit configured to display the plurality of categories of sensitivity information such that the plurality of categories of sensitivity information are each colored in a corresponding one of mutually different colors (Qiao: a green image may be displayed as the background of region 1650 to indicate a positive sentiment score, a red image may be displayed as the background of region 1670 to indicate a negative sentiment score, see FIG. 1600B and ¶ [00141]).   

Regarding claim 7, the combination of Qiao, Gachot et al., and Kumar et al. teaches the database creation apparatus according to claim 2, as shown prior. Qiao further teaches a database storage unit configured to store the database; a search unit configured to search the database, stored in the database storage unit (Qiao: Computer System Platform, ¶ [0167]-[0174]), based on a specified keyword associated with the specified field (Qiao: data associated with sentiment of one or more portions of at least one document may be accessed from a database using data associated with a search, ¶ [0041]; a query (e.g., "Toyota Land Cruiser"), ¶ [0115]); a categorization unit configured to categorize the sensitivity information in a result of the search by the search unit into a plurality of layers of categories of sensitivity information from a highest layer up to a lowest layer (Qiao: the sentiment data (e.g., 1340) may be generated by the sentiment component., sentiment data may be at least one score, at least one category, at least one degree, at least one classification, etc., ¶ [0112]; a category (e.g., positive, negative, neutral, etc.), ¶ [0047]); and a display unit configured to display the plurality of layers of categories of sensitivity information on a layer-by-layer basis in order from the highest layer to the lowest layer (Qiao: FIG. 14A depicts a user interface displaying the categories of sentiment “Positive” “Negative” and “Neutral”).   

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Qiao (US 2013/0018874), Gachot et al. (“The SYSTRAN NLP Browser: An Application of Machine Translation Technology in Multilingual Information Retrieval”, Pub. 1996), and Dhillon et al. (US 2012/0041937).

Regarding claim 5, the combination of Qiao, and Gachot et al. teaches the database creation apparatus according to claim 1, as shown prior. Qiao further teaches a database storage unit configured to store the database; a search unit configured to search the database, stored in the database storage unit (Qiao: [] and a display unit configured to display a plurality of pieces of the sensitivity information in a result of the search by the search unit (Qiao: the sentiment data (e.g., 1340) may be generated by the sentiment component, sentiment data may be at least one score, at least one category, at least one degree, at least one classification, etc., ¶ [0112]; also see displayed sensitivity data in FIG. 16A-C).
	However, the combination of Qiao and Gachot et al. does not teach based on a specified search period, and to, when any piece of sensitivity information among the plurality of pieces of sensitivity information is selected, display a related word corresponding to the selected piece of sensitivity information, and - 24 -information stored in the database and corresponding to the selected piece of sensitivity information.
	Dhillon et al., in the analogous field of sentiment analysis systems, teaches based on a specified search period (Dhillon et al.: various input parameters for searching are supported, such as sorting by date, see Table 1 and ¶ [0071]) and to, when any piece of sensitivity information among the plurality of pieces of sensitivity information is selected, display a related word corresponding to the selected piece of sensitivity information, and - 24 -information stored in the database and corresponding to the selected piece of sensitivity information (Dhillon et al.: FIG. 1A displays the overall percentage of positive sentiment and negative sentiment expressed by Barack Obama in a particular corpus, for example, a set of documents,   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Qiao and Gachot et al. with that of Dhillon et al. and to enable capability to search by date, and to enable additional information to be displayed when a piece of sensitivity information is selected. By doing so, information may be conveyed in a compact and intuitive form. Additionally, enabling searching by date allows for more relevant results to be returned to a user.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Qiao (US 2013/0018874), Gachot et al. (“The SYSTRAN NLP Browser: An Application of Machine Translation Technology in Multilingual Information Retrieval”, Pub. 1996), Kumar et al. (US 2018/0067935), and Dhillon et al. (US 2012/0041937).

Regarding claim 8, the combination of Qiao, Gachot et al., and Kumar et al. teaches the database creation apparatus according to claim 2, as shown prior. Qiao further teaches a database storage unit configured to store the database; a search unit configured to search the database, stored in the database storage unit (Qiao: Computer System Platform, ¶ [0167]-[0174]; data associated with sentiment of one or [] and a display unit configured to display a plurality of pieces of the sensitivity information in a result of the search by the search unit (Qiao: the sentiment data (e.g., 1340) may be generated by the sentiment component, sentiment data may be at least one score, at least one category, at least one degree, at least one classification, etc., ¶ [0112]; also see displayed sensitivity data in FIG. 16A-C).
	However, the combination of Qiao, Gachot et al., and Kumar et al. does not teach based on a specified search period, and to, when any piece of sensitivity information among the plurality of pieces of sensitivity information is selected, display a related word corresponding to the selected piece of sensitivity information, and - 24 -information stored in the database and corresponding to the selected piece of sensitivity information.
	Dhillon et al., in the analogous field of sentiment analysis systems, teaches based on a specified search period (Dhillon et al.: various input parameters for searching are supported, such as sorting by date, see Table 1 and ¶ [0071]) and to, when any piece of sensitivity information among the plurality of pieces of sensitivity information is selected, display a related word corresponding to the selected piece of sensitivity information, and - 24 -information stored in the database and corresponding to the selected piece of sensitivity information (Dhillon et al.: FIG. 1A displays the overall percentage of positive sentiment and negative sentiment expressed by Barack Obama in a particular corpus, for example, a set of documents, web pages, blogs, indexed from the world-wide web. The left column displays the   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Qiao, Gachot et al., and Kumar et al. with that of Dhillon et al. and to enable capability to search by date, and to enable additional information to be displayed when a piece of sensitivity information is selected. By doing so, information may be conveyed in a compact and intuitive form. Additionally, enabling searching by date allows for more relevant results to be returned to a user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johnson et al. (US 2015/0150023) teaches a sentiment analysis application 142. In some embodiments, sentiment analysis application 142 may provide to the client or user information regarding the estimated emotions, estimated behavioral correlates and/or emotional score associated with the payloads corresponding to a particular brand or product. For example, sentiment analysis application 142 may provide information regarding the percentages of each estimated emotion and/or estimated behavioral correlate associated with the payloads of a particular brand or product.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MATTHEW ELL/           Primary Examiner, Art Unit 2145